Citation Nr: 0005712	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  96-51 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to July 
1968, having also served on active duty for more than two 
years prior to his re-enlistment of July 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death.  The appellant, who is the 
veteran's widow, subsequently perfected an appeal of that 
decision, and the Board remanded the case in March 1997 and 
April 1999 for additional development.  The matter is now 
back at the Board, ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran died in June 1993 in his residence of a 
recurrent carcinoma of the bladder, and the approximate 
interval between the onset of this condition and the date of 
his death was noted on the death certificate to be 
"months."

3.  Other significant conditions listed on the death 
certificate as having contributed to the veteran's death but 
not resulting in the diagnosed recurrent carcinoma of the 
bladder included a duodenal ulcer disease and chronic 
obstructive lung disease.

4.  An autopsy of the veteran's body was not performed.

5.  At the time of his death, the veteran was service-
connected for post-operative residuals of a duodenal ulcer 
with antrectomy, vagotomy and Billroth anastomosis, evaluated 
as 40 percent disabling, multiple hemorrhoidectomies, with 
residual partial loss of sphincter control, evaluated as 20 
percent disabling, bursitis of both shoulders, each evaluated 
as 10 percent disabling, and right inguinal herniorrhaphy, 
evaluated as noncompensable, for a combined schedular 
evaluation of 60 percent.

6.  The preponderance of the competent evidence in the file 
shows that carcinoma of the bladder primarily led to the 
veteran's death in June 1993, and was first diagnosed more 
than 22 years after the veteran's separation from active 
military service, did not have its onset during service or 
was in any way causally related to service or to a service-
connected disability.

7.  Moreover, the preponderance of the evidence is against a 
finding that a disability having origin during service 
materially contributed to the veteran's demise.


CONCLUSION OF LAW

The veteran's death was not causally related to service, nor 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.312 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's contentions and the applicable VA laws and 
regulations:

The appellant, who the record shows is the veteran's surviving 
spouse, contends that the death of the veteran should be 
service-connected because the death was causally related to 
service or to a service-connected disability, particularly to 
the post-operative residuals of surgical procedures for a 
duodenal ulcer.

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the appellant has presented a well-
grounded claim for service connection for the cause of the 
veteran's death.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist every 
claimant in the development of his or her claim (not to be 
construed, however, as shifting from the claimant to VA the 
responsibility to produce necessary evidence, per 38 C.F.R. 
§ 3.159(a) (1999)), has been satisfied.  Id.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

The death of a veteran is to be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
38 C.F.R. § 3.312(a) (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (1999).  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1999).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (1999).

The evidence of record:

A careful review of the evidentiary record reveals that the 
veteran was first diagnosed with a transitional cell bladder 
carcinoma in March 1991, more than 22 years after his 
separation from active military service, that the condition 
was initially treated with chemotherapy, with apparent 
success, and that the carcinoma unfortunately recurred 
approximately a year later, when a similar diagnosis, stage 
"T2," was rendered in July 1992.  It was noted in at least 
one private medical record, dated in August 1992, that the 
veteran had refused definite treatment with cystectomy and 
had failed induction chemotherapy and that, while he was a 
candidate for radiation therapy, it was felt that, without 
the cystectomy, the radiation treatment would at best only be 
a palliative treatment.  See, also, in this regard, an August 
1992 letter from a private certified radiation oncologist, 
who said that "I certainly believe that radiation therapy 
alone would be palliative treatment for this ... gentleman 
...[and that, a]s you know, he continues to refuse cystectomy 
which I believe would be the primary treatment for his 
disease."

The record further shows that the veteran underwent what was 
termed as "salvage radiation" treatment for several months, 
starting in 1992, but that, unfortunately, the treatment was 
not successful, since he died in June 1993, in his residence.

According to his certificate of death, the veteran died of a 
recurrent carcinoma of the bladder, and the interval between 
the onset of this condition and the date of his death was 
listed as "months."  Also according to his certificate of 
death, other significant conditions that contributed to the 
death but did not result in the diagnosed recurrent carcinoma 
of the bladder included a duodenal ulcer disease and chronic 
obstructive lung disease.  An autopsy of the veteran's body 
was not performed.

At the time of his death, the veteran was service-connected 
for post-operative residuals of a duodenal ulcer with 
antrectomy, vagotomy and Billroth anastomosis, evaluated as 
40 percent disabling, multiple hemorrhoidectomies, with 
residual partial loss of sphincter control, evaluated as 20 
percent disabling, bursitis of both shoulders, each evaluated 
as 10 percent disabling, and right inguinal herniorrhaphy, 
evaluated as noncompensable, for a combined schedular 
evaluation of 60 percent.

In support of her claim for service connection for the cause 
of the veteran's death, the appellant has submitted several 
statements subscribed by private physicians, all addressing 
the core question at hand.  Also, in light of the fact that 
the evidence submitted prior to the first of the Board's two 
remands did not entirely resolve the question of whether the 
death of the veteran should be service-connected, the Board 
requested additional development in its two remands of 
record, which resulted in two VA medical opinions, dated in 
September 1997 and June 1999, and another opinion from one of 
the veteran's private physicians, dated in May 1999.  All 
this evidence will be discussed in the remaining portion of 
this subsection.

The first of the private medical opinions in the file 
consists of an October 1993 statement from a Dr. Gardner, a 
gastroenterologist, who said that he had been treating the 
veteran from June 1978 to May 1993 for problems related to a 
previous hemigastrectomy and late dumping symptoms, that he 
also knew the veteran to have had chronic obstructive 
pulmonary disease (COPD), and that "[i]t is my understanding 
[that] this man went on to develop the diagnosis of bladder 
cancer in 1991 with no evidence that this was related to his 
time in service."

In a November 1993 statement, a private specialist in 
pulmonary diseases by the name of Dr. Bansal indicated that 
he had reviewed the RO's decision on this matter and that, 
while the veteran did have a history of duodenal ulcer 
disease and had been on continued treatment with Tagamet for 
this condition, "this condition is not the reason for his 
demise.  There would be no way to show that [the veteran] 
would still be alive today were it not for his duodenal ulcer 
disease."

In a statement also dated in November 1993, an Army 
specialist in internal medicine by the name of Dr. McGrath 
said that she had reviewed the veteran's record, per a 
request from the appellant, that her review of the record 
revealed a diagnosis of duodenal ulcer in 1950, with 
radiographic evidence of duodenal ulcer disease in the 
1960's, that the veteran underwent a vagotomy and antrectomy 
for intractable symptoms of peptic ulcer disease in 1972, 
that the veteran thereafter developed chronic diarrhea and 
received a diagnosis of dumping syndrome, that the veteran 
continued to be treated for his peptic ulcer disease until 
the time of his death and that his death was the result of 
disseminated bladder cancer.  She further said that, in her 
review of the veteran's record, the diagnosed peptic ulcer 
disease was service connected and was a continuous medical 
problem until the veteran's death, but that "[i]t was not a 
cause of his death."

In July 1994, Dr. McGrath submitted yet another medical 
statement in which she recounted the veteran's history of 
medical treatment for ulcer disease until the time of his 
death and offered the following opinion:

While the peptic ulcer disease and it's 
[sic] sequelue [sic] did not contribute 
to his ultimate cause of death, bladder 
cancer, and metastases, it did contribute 
to significant morbidity.  This in 
conjunction with his chronic lung 
disease, made this individual a poor 
candidate for aggressive management of 
his cancer and such treatment was 
deferred due to a poor performance 
status.  While doubtful [that the 
veteran] would have been cured of his 
cancer, the duration of [his] life may 
have been shortened with this less 
aggressive approach to his cancer.
 
The above opinion notwithstanding, the Board notes that, in 
June 1996, Dr. McGrath submitted another medical statement 
with an opinion identical to the one offered in November 
1993, i.e., to the effect that the veteran's death was the 
result of disseminated bladder cancer and that the service-
connected peptic ulcer disease "was not a cause of his 
death."

In the first of the two VA medical opinions in the file, 
dated in September 1997, its two subscribers recounted the 
veteran's history including a duodenal ulcer condition, a 
hemorrhoidectomy and long-standing COPD-related problems.  
They also said that the veteran was finally found to have 
carcinoma of the bladder in 1991, which was the cause of his 
death in June 1993, and that, according to his certificate of 
death, duodenal ulcer was identified as a significant 
condition contributing to his death, in conjunction with the 
nonservice-connected COPD.  They then went on to express the 
following opinion:

As far as the question is stated [as to] 
whether any of the service-connected 
disabilities played a material causal 
role in his death, it is certainly not 
felt that they were a material cause in 
contribution.  It is also felt that 
chronic obstructive pulmonary disease, 
which in reviewing the charts appears to 
have started in the early 1970's and 
became a serious problem in the late 
1970's was not a contributing factor in 
the development of the bladder carcinoma.

In a May 1999 statement, Dr. Bansal indicated that he had 
reviewed the veteran's file, that he had had COPD due to his 
history of long time tobacco use and prior pulmonary insults, 
that he had reported a prolonged episode of pneumonitis in 
1956 with prolonged respiratory symptoms, that given the 
onset of severe COPD at a rather early age despite his 
tobacco use, episodes of pulmonary infection probably 
contributed to rapid deterioration of his pulmonary status 
and that, due to the presence of severe COPD and chronic 
respiratory insufficiency, the veteran was not considered a 
candidate for aggressive therapy in the form of surgical 
resection of the bladder.  He further added that his treating 
oncologists might be able to "provide further input 
regarding contribution of this factor to [the] progression of 
his illness."

Finally, in the most recent VA medical opinion, dated in June 
1999, its subscriber expressed the following opinion, after a 
review of the file:

I do not believe [that] the veteran's 
service connected ulcer disability or 
non-service connected chronic obstructive 
pulmonary disease (COPD) prevented any 
medical treatment and thereby hastened 
the veteran's death.  Neither of these 
problems would have prevented treatment 
for his bladder cancer.  If medical 
treatment had been indicated, these 
problems would not have prevented that 
treatment to be instituted.

I also do not believe [that] there is any 
relationship between the veteran's 
chronic obstructive pulmonary disease and 
the pneumonitis/bronchitis and upper 
respiratory infection he was treated for 
during the service.  The [veteran] had at 
least a four-year period where he had no 
symptoms after discharge.  Chronic 
obstructive pulmonary disease is not a 
condition that has a latent period; that 
is a period where symptoms do not exist.  
It is a continuous disease.  Thus, the 
fact that  he did not have symptoms for a 
few years after his discharge from the 
service would dictate that he did not 
have chronic obstructive pulmonary 
disease in the service and those episodes 
in 1956 when he was treated are not 
related to his COPD.

Legal analysis, findings and conclusion of law:

After a careful, thorough and compassionate review of all the 
evidence in the record, the Board finds that the 
preponderance of the competent evidence in the file is 
against the appellant's contention to the effect that the 
carcinoma of the bladder that led to the veteran's death in 
June 1993, and which was first diagnosed more than 22 years 
after the veteran's separation from active military service, 
had its onset during service or was in any way causally 
related to service or to a service-connected disability.

As discussed above, the evidence supporting the appellant's 
position on appeal essentially consists of the July 1994 
statement from Dr. McGrath, to the effect that the peptic 
ulcer disease contributed to "significant morbidity," in 
that it may have shortened the duration of the veteran's 
life, as well as the death certificate which lists ulcer 
disease as a condition contributing to his death.  A May 1999 
statement from Dr. Bansal is to the effect that the 
nonservice-connected COPD "probably" contributed to the 
rapid deterioration of the veteran's pulmonary status and, 
consequently, disqualified the veteran as a possible 
candidate for aggressive therapy in the form of surgical 
resection of the bladder.  However, COPD has not been shown, 
in any event, to be a disease entity related to service or to 
a service-connected disability.

The evidence advanced as supporting the appellant's position 
on appeal also consists of the appellant's own statements of 
record to the effect that she believes that the death of the 
veteran is causally related to service or to a service-
connected disability.  Regrettably, however, the Board must 
note that, insofar as there is no indication in the record 
that the appellant possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation, her lay opinions alone cannot 
be considered sufficient to incline the evidence being 
weighed at this time in her favor, particularly when there 
are medical opinions contradicting her lay contentions, as 
discussed again in the following two paragraphs.  See, in 
this regard, Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); and Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Regarding the evidence in the file weighing against the 
appellant's position on appeal, the Board notes that that 
evidence includes documentation that more than 22 years 
elapsed between the veteran's separation from active military 
service and the initial diagnosis of bladder carcinoma.

The negative evidence in the file also includes the October 
1993 statement from Dr. Gardner, to the effect that there is 
"no evidence" that the diagnosis of bladder cancer in 1991 
was related to the veteran's time in service; the November 
1993 statement from Dr. Bansal, to the effect that the 
duodenal ulcer was "not the reason for his demise" and that 
there would be no way to show that the veteran would still be 
alive today were it not for his duodenal ulcer disease; the 
November 1993 and June 1996 identical statements from Dr. 
McGrath, to the effect that the diagnosed peptic ulcer 
disease "was not a cause of [the veteran']s death;" the 
September 1997 VA medical opinion, to the effect that it was 
not felt that any of the service-connected disabilities 
contributed materially to the veteran's death and that it was 
not felt that the COPD that may have started in the 1970's 
was a contributing factor in the development of the bladder 
carcinoma; and the June 1999 VA medical opinion, to the 
effect that neither the service-connected duodenal ulcer 
disease, nor the nonservice-connected COPD, prevented any 
medical treatment so as to hasten the veteran's death.  This 
evidence provided by medical professionals as based upon an 
informed review of the claims file and/or the veteran's 
pertinent medical history is found to be quite probative.

As noted above, the preponderance of the competent evidence 
in the file operates against the appellant's claim for 
service connection for the cause of the veteran's death.  In 
view of this finding, the Board concludes that the veteran's 
death was not causally related to service, nor the result of, 
nor contributed to by, a service-connected disability, and 
that service connection for the cause of the veteran's death 
is thus not warranted.

Finally, the Board wishes to point out that the present 
appellate review has been conducted keeping in mind the 
benefit of the doubt doctrine, which mandates a favorable 
resolution of a matter when there is an approximate balance 
of the positive and negative evidence in the record regarding 
the merits of an issue material to the determination of that 
matter.  See, in this regard, 38 U.S.C.A. § 5107(b) (West 
1991).  However, as explained above, the Board has found that 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death, a finding that renders inapplicable the 
benefit of the doubt doctrine.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

